UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2012 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 000-53978 EVCARCO, INC. (Exact name of registrant as specified in its charter) Nevada 26-3526039 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (IRS Employer Identification No.) 7703 Sand Street Fort Worth, Texas 76118 (Address of principal executive offices) (Zip Code) (817) 595-0710 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every 1 Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yes x No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of May 15, 2012, there were 2,845,378,261 shares of Common Stock, $0.001 par value; and 7,000,000 shares of Class B Convertible Preferred Stock, $0.001 par value. 2 EVCARCO, INC. TABLE OF CONTENTS Index Page Number PART I FINANCIAL INFORMATION ITEM 1. Financial Statements F-1 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 4 ITEM 3. Quantitative and Qualitative DisclosuresAbout Market Risk 6 ITEM 4. Controls and Procedures 6 PART II OTHER INFORMATION ITEM 1. Legal Proceedings 7 ITEM 1A. Risk Factors 7 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 7 ITEM 3. Defaults Upon Senior Securities 7 ITEM 4. Mine Safety Disclosures 7 ITEM 5. Other Information 7 ITEM 6. Exhibits 8 SIGNATURES 8 3 PART I - FINANCIALINFORMATION ITEM 1. FINANCIAL STATEMENTS EVCARCO, INC. INDEX TO FINANCIAL STATEMENTS Financial Statements Balance Sheets as ofMarch 31, 2012 (Unaudited) and December 31, 2011 F-2 Statements of Operations for the Three Months EndedMarch 31, 2012 and 2011 (Unaudited) F-3 Statement of Stockholders' Deficit for the Three Months Ended March 31, 2012 (Unaudited) F-4 Statements of Cash Flows for theThreeMonths EndedMarch 31, 2012and 2011 (Unaudited) F-5 Condensed Notes to Financial Statements F-6 to F-11 F-1 EVCARCO, Inc. Balance Sheets March 31, 2012 December 31, 2011 (Unaudited) ASSETS Current assets Cash and cash equivalents $ $ Inventory Other receivables Prepaid expenses Total current assets Facilities and equipment Accumulated depreciation ) ) Facilities and equipment, net Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ $ Accrued expenses Accrued interest (related parties) Other payables Convertible notes payable Loans payable to shareholders Total current liabilities Commitments and contingencies Stockholders' deficit 15,000,000 shares Class A Convertible Preferred Stock Authorized at $0.001/par value ($1.00 liquidation preference), 0 and 0 shares issued and outstanding - - 980,000,000 shares Class B Convertible Preferred Stock Authorized at $0.001/par value ($5.00 liquidation preference), 5,000,000 and 1,500,000 shares issued and outstanding 5,000,000,000 shares Common Stock Authorized at $0.001/par value 2,195,378,261 and 668,434,760 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying footnotes are an integral part of these financial statements. F-2 EVCARCO, Inc. Statements of Operations For the Three For the Three Months Ended Months Ended March 31, 2012 March 31, 2011 (Unaudited) (Unaudited) Revenues $ $ Cost of goods sold Gross Profit Sales and marketing expenses General and administrative expenses Depreciation and amortization Total Operating Expenses Operating Loss ) ) Other loss Interest expense (related parties) ) ) Interest expense ) ) Total Other Loss ) ) Loss before income taxes ) ) Income tax (expense) benefit - - Net Loss $ ) $ ) Basic and diluted loss per share $ ) $ ) Weighted average number of common shares outstanding The accompanying footnotes are an integral part of these financial statements. F-3 EVCARCO, Inc. Statement of Stockholders' Deficit Class B Convertible Additional Common stock Preferred stock paid-in Accumulated Shares Amount Shares Amount capital deficit Total Balance December 31, 2011 $ ) $ ) Stock issued for note conv. @ $0.00009/sh. Jan. 2012 - - ) Stock issued for note conv. @ $0.00005/sh. Jan. 2012 - - ) Stock issued for note conv. @ $0.000045/sh. Jan. 2012 - - ) Stock issued for note conv. @ $0.00007/sh. Jan. 2012 - - ) Stock issued for debt conv. @ $0.000065/sh. Jan. 2012 - - ) Stock issued for note conv. @ $0.00012/sh. Feb. 2012 - - ) Stock issued for note conv. @ $0.000045/sh. Feb. 2012 - - ) Stock issued for note conv. @ $0.00009/sh. Feb. 2012 - - ) Stock issued for note conv. @ $0.0001/sh. Feb. 2012 - - ) Stock issued for note conv. @ $0.000065/sh. Feb. 2012 - - ) Stock issued for note conv. @ $0.00013/sh. Feb. 2012 - - ) Stock issued for note conv. @ $0.00016/sh. Feb. 2012 - - ) Stock issued for note conv. @ $0.0001/sh. Feb. 2012 - - ) Stock issued for loan @ $0.0021/sh. Feb. 2012 - - Stock issued for note conv. @ $0.00013/sh. Mar. 2012 - - ) Stock issued for settlement Mar. 2012 - - ) - Stock issued for note conv. @ $0.00005/sh. Mar. 2012 - - ) Stock issued for note conv. @ $0.000065/sh. Mar. 2012 - - ) Stock issued for note conv. @ $0.00008/sh. Mar. 2012 - - ) Net loss ) ) Balance March 31, 2012 (Unaudited) $ ) $ ) The accompanying footnotes are an integral part of these financial statements. F-4 EVCARCO, Inc. Statements of Cash Flows For the Three For the Three Months Ended Months Ended March 31, 2012 March 31, 2011 (Unaudited) (Unaudited) Operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash flows used in operating activities: Depreciation and amortization Consulting expenses (stock) - Interest expense (stock) - Beneficial conversion feature amortization Change in operating assets and liabilities: Inventory Other receivables 40 ) Prepaid expenses - Accounts payable Accrued expenses Accrued interest (related parties) ) ) Other payables ) Net cash flows used in operating activities ) ) Financing activities: Proceeds from convertible notes payable - Net change in loans payable (related parties) Net cash flows provided by financing activities Decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of year $ $ Cash paid for: Interest $ $ Interest (related parties) $ $ Non-cash activities: Stock issued for services $
